Citation Nr: 1132970	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a lumbar spine disability.   


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for endometriosis, headaches, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have a bilateral ankle disability attributable to active service.


CONCLUSION OF LAW

The Veteran does not have a bilateral ankle disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO sent correspondence in February 2009, May 2009, and August 2009 and a rating decision in November 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  Any defect in the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for a bilateral ankle disability, the record is absent for competent lay or medical evidence that a bilateral ankle disability is the result of a disease or injury incurred in or aggravated by active military service.  Furthermore, the evidence does not show any event, injury, or disease during the Veteran's service that has been claimed to have produced the claimed bilateral ankle disability.  There are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.   However, a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking certain claimed disabilities to service, particularly when there has been no continuity of symptomatology and a lengthy period of time between a claimed in-service injury and a current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, any competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA is to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of her claimed bilateral ankle disability since separation.  Instead, she has asserted a relationship between her claimed disability and her active service which is outside the competence of the Veteran as a layperson.  Moreover, no ankle injury or disability is shown in the service treatment records.  Therefore, an examination is not necessary in this case because the evidence of record does not indicate a relationship between a current bilateral ankle disability and service.

Thus, VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence relates the present condition to symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that she has swelling of the ankles related to her active service.  

The Veteran's service treatment records do not reflect any complaints, findings, or treatment for a disability of the right or left ankle.  Clinical evaluation of the Veteran's lower extremities was normal at a physical performed in April 1980 and at the Veteran's separation examination in February 1983.

VA outpatient treatment reports dated from May 1997 to July 2010 reflect a report of swelling of the ankles in January 2010.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is no evidence of an in-service ankle disability or a currently diagnosed disability of the bilateral ankles.  The only evidence related to the Veteran's ankles reflects the Veteran's self report of swelling of the ankles.  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent medical evidence of record that demonstrates the presence of a current bilateral ankle disability.  Because no bilateral ankle disability has been currently diagnosed, service connection for a bilateral ankle disability is not warranted.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims on appeal can be reached.  

The Veteran's service treatment records reflect treatment for headaches and low back pain on numerous occasions during service; however, it is unclear from the service treatment records whether the onset of the Veteran's headaches and/or back pain began during service.  Further, it is unclear whether any current headache and/or back disability is related to the headaches and back pain noted in service.  

Post service VA treatment records reflect treatment for headaches and lumbar spine pain.  

At VA examinations in October 2009, the VA examiner acknowledged the Veteran's treatment for lumbar spine pain and headaches in service.  The examiner indicated that there was no objective evidence of a primary headache condition and a more precise diagnosis could not be rendered due to a lack of objective evidence.  The examiner also diagnosed the Veteran with mild apophyseal joint sclerosis of L4-5 and L5-S1.  The examiner indicated that he/she was unable to provide an opinion as to the etiology of the Veteran's headaches or lumbar spine disability without resort to speculation.  As a medical doctor the physician has expertise and is expected to provide a medical opinion using his/her professional judgment.  Opinions that an opinion cannot be offered without resort to speculation amount to nonevidence, neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 (2010).  Such statements from physicians are inconclusive as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993).   Consequently, another VA opinion should be obtained for both disabilities, particularly because the examiner did not address the possibility that the Veteran's headaches and/or back disability may have simply had their onset during service and service connection may be granted on this basis alone.  There need not be a specific cause or relationship to service if the disability merely had its onset therein.  This, however, begs the question as to whether the headaches and/or back pain may have pre-existed service, and if so, whether they were aggravated therein.  These issues must also be addressed by the examiner.  

With regard to the claim of service connection for endometriosis, the Veteran has not been afforded a VA examination.  The Veteran's service treatment records reflect entries for treatment for abdominal cramping and pain, pelvic pain, low back pain, and muscle spasms.  She was assessed with a provisional diagnosis of endometriosis in December 1979.  The Veteran underwent a diagnostic laparoscopy in February 1980 at which time the findings were reported to reveal a normal uterus, tubes, and ovaries and no evidence of endometriosis or pelvic adhesions.  The surgeon indicated that there was no evidence of any etiology of the Veteran's chronic right-sided pain.  

VA outpatient treatment reports dated from May 1997 to July 2010 reflect a diagnosis of and treatment for uterine fibroids and a history of endometriosis.  It does not appear that endometriosis was actually diagnosed and treated.  However, as it is unclear whether the Veteran has a current diagnosis of endometriosis or whether the Veteran's fibroids are related to her treatment for right-sided pain in service, a VA opinion should be obtained.  

Associated with the claims file are VA outpatient treatment reports dated through July 2010.  Any VA outpatient treatment reports dated after July 2010 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated after July 2010.  

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the etiology of her claimed headaches and lumbar spine disability.  The examiner(s) should review the claims file and should note that review in the examination report(s) and provide a complete rationale for all opinions.  The examiner should specifically provide an opinion as to whether the Veteran's claimed headaches and lumbar spine disability at least as likely as not (50 percent or more probability) had their onset during service, or are otherwise related to the Veteran's service, including her inservice treatment for headaches and low back pain.  If the examiner determines that the Veteran's headaches and/or lumbar spine disability pre-existed service, then the examiner should provide an opinion as to whether any pre-existing headache and/or lumbar spine disability was aggravated in service beyond the natural progression of the disease.

3.  Schedule the Veteran for a VA gynecological examination to determine the etiology of her claimed endometriosis and uterine fibroids.  The examiner should review the claims file and should note that review in the examination report and provide a complete rationale for all opinions.  The examiner should specifically indicate whether the Veteran has a current diagnosis of endometriosis and if so whether the Veteran's claimed endometriosis or uterine fibroids at least as likely as not (50 percent or more probability) had their onset during service, or are otherwise related to the Veteran's service, including her inservice treatment for abdominal cramping and pain, pelvic pain, low back pain, and muscle spasms.

4.  Then, after undergoing any additional development deemed necessary, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


